

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1039   Page 2

6-1162-CLO-1039


American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616




Subject:
Extended Warranty Option

 
Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer)

 
 
This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.
 
 
1.  
General.

 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
 
2.  
Extended Warranty [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 
2.1  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 
2.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 
2.3  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
 
3.  
Confidential Treatment.

 
 
Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential.  Customer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity, except as required by law or government regulation.
 
 


 
 
Very truly yours,
 
 


 
THE BOEING COMPANY


By                                          


Its           Attorney-In-Fact           


ACCEPTED AND AGREED TO this


Date:                                , 2008


AMERICAN AIRLINES, INC.


By                                          


Its                                          





P.A. No. 3219
Extended Warranty Option
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
